Citation Nr: 1635238	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-07 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to special monthly pension based on the need for aid and attendance of another person.

2.  Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent







ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas.

In April 2015, the Board remanded the issue of entitlement to special monthly pension for further development.

In a March 2013 rating decision, the RO granted service connection for major depressive disorder and assigned a 50 percent disability rating.  The Veteran filed a timely notice of disagreement with the assignment of the 50 percent disability rating.  On November 25, 2014, the RO originally mailed a statement of the case to the Veteran and his agent.  On January 20, 2015, the RO received a timely VA Form 9 from the Veteran's agent.  Although the RO remailed the statement of the case on January 28, 2015, the Veteran's agent had already perfected the appeal of the issue of entitlement to an initial rating in excess of 50 percent for major depressive disorder on January 20, 2015.  As noted in the remand, the Board did not take jurisdiction of that issue in April 2015.  That issue, however, is now before the Board.

As noted in the April 2015 remand, per the Veterans' request, he was scheduled for a Board hearing in August 2013 on the issue of entitlement to special monthly pension.  However, prior to that scheduled hearing, the Veteran's agent indicated, in an August 2013 letter, that the Veteran would like to waive his right to an in-person hearing.  As noted in the April 2015 remand, his hearing request has therefore been deemed withdrawn as to the issue of entitlement to special monthly pension.  38 C.F.R. § 20.702(e) (2015).  As noted in the April 2015 remand, the Veteran requested a hearing in the January 2015 VA Form 9 and that hearing request on the issue of entitlement to an initial increased rating for major depressive disorder remains pending.

The issue of entitlement to special monthly compensation based on the need for aid and attendance of another person or housebound status has been raised by the record in a December 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an initial disability rating in excess of 50 percent for major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran is not blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, and that the Veteran does not have concentric contraction of the visual field to 5 degrees or less.

2.  The weight of the evidence reveals that the Veteran is not a patient in a nursing home because of mental or physical incapacity.

3.  The weight of the evidence reflects that the Veteran is not permanently bedridden or so helpless that he is unable to perform self-care tasks or protect himself from the hazards incident to his daily environment without care or assistance of another person on a regular basis.




CONCLUSION OF LAW

The criteria for special monthly pension based on the need for regular aid and attendance or being housebound are not met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The RO obtained VA treatment records and the Veteran submitted a VA Form 21-2680 (examination for housebound status or permanent need for regular aid and attendance) completed by a VA doctor.  The Veteran was afforded VA examinations in October 2015, pursuant to the Board remand.  The Board notes that the October 2015 VA examination reports provided sufficient clinical findings so as to allow the Board to evaluate whether there is a need for regular aid and attendance.  Therefore, the Board finds that these examination reports are adequate on which to base a decision.  

The record reflects that at some point, the Veteran was denied Social Security disability benefits.  The Veteran started receiving VA pension benefits in the early 1990s pursuant to a September 1991 rating decision.  There is no indication that the Veteran was denied Social Security disability benefits since he filed his claim for special monthly pension benefits in 2009 as opposed to during the long pre-appeal period, nearly two decades, when he was receiving regular pension benefits.  Thus, there is no indication that the Social Security Administration records would be relevant to the issue of entitlement to special monthly pension.  As such, the RO did not have to attempt to obtain these records.

In light of the above, the RO complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Pertinent law and regulations

In the rating action on appeal, the RO determined that the Veteran had met the basic eligibility requirements for entitlement to nonservice-connected special monthly pension, based on housebound status, effective January 20, 2009.  The remaining issue is whether the Veteran is entitled to special monthly pension at a higher level, based on the need for aid and attendance.  

Where an otherwise eligible veteran is in need of regular aid and attendance or is housebound, an increased rate of pension is payable.  See 38 U.S.C.A. 1521(d), (e); 38 C.F.R. § 3.351(a)(1).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria for determining whether such need exists are set forth under 38 C.F.R. § 3.351(c).  The criteria for establishing the need for aid and attendance include consideration of whether a veteran is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance.

In determining whether there is a factual need for regular aid and attendance, the following will be accorded consideration: the inability of a veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal function which a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be constant need.  See 38 C.F.R. § 3.352(a); see also VAOPGCPREC 21-94.

In discussing the requirements of 38 C.F.R. § 3.352(a), the United States Court of Appeals for Veterans Claims (the Court) noted the following: (1) it is mandatory for VA to consider the enumerated factors within the regulation; (2) eligibility requires that at least one of the enumerated factors be present; and (3) the "particular personal function" refers to the enumerated factors.  See Turco v. Brown, 9 Vet. App. 222 (1996).

"Bedridden" will be a proper basis for finding the need for the regular aid and attendance of another person and is to be determined based on the actual requirement to be confined to a bed.  38 C.F.R. § 3.352(a).

Analysis

As for visual impairment, the October 2015 VA eye examination report shows that the Veteran's uncorrected and corrected near and distance visions were 20/40 or better.  The Veteran did not have a visual field defect, such as a contraction of a visual field.  Thus, the weight of the evidence shows that the Veteran is not blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, and that the Veteran does not have concentric contraction of the visual field to 5 degrees or less.

With regard to being in a nursing home, the October 2015 VA aid and attendance examination report reflects that the Veteran lived alone in a split-level house.  Hence, the weight of the evidence reveals that the Veteran is not a patient in a nursing home because of mental or physical incapacity.

As to a factual need for aid and attendance, a VA doctor stated in the January 2009 VA Form 21-2680 (examination for housebound status or permanent need for regular aid and attendance) that there were no restrictions of each upper extremity with particular reference to grip, fine movements, and the abilities for self-feeding, to button clothing, shave, and attend to the needs of nature.  The doctor added that no assistance was needed for bathing, dressing, or toileting.  The doctor reported that the Veteran was able to leave his home or immediate premises every day if necessary and that he was able to walk without the assistance of another person.  The doctor noted that daily skilled services were not indicated.

The October 2015 VA aid-and-attendance examination report reflects that the Veteran does not use an orthopedic or prosthetic appliance.  As to the ability of the Veteran to protect himself from daily hazards and dangers, the examiner noted that the Veteran does not have dizziness or other imbalance that would affect the ability to ambulate.  The examiner stated that his memory loss is only mild and occasional.  The examiner indicated that there are no other body parts or system impairments that affect the ability of the Veteran to protect himself from the daily environment.  The examiner stated that the Veteran can perform all functions of self-care, and the Veteran reported that he is able to cook for himself.  The examiner stated that the Veteran could walk without assistance of another person for up to half a mile and that he does not need aid for ambulation.  The examiner reported that corrected vision is not 5/200 or worse in both eyes.  The examiner indicated that the function of the upper extremities is normal.

The October 2015 VA mental-disorders examination report reveals that the Veteran reporting having come concentration issues.  The examiner, however, did not report that the Veteran had a memory loss for the names of close relatives, own occupation, or own name.

In a March 2012 statement, the Veteran's agent argued that the joint pain in the legs, knees, and ankles is so severe that he requires assistance with bathing, dressing, toileting, or other activities of daily living.

The Board places greater weight on the findings in the January 2009 VA Form 21-2680 (examination for housebound status or permanent need for regular aid and attendance) and the October 2015 VA aid-and-attendance examination report than on the March 2012 statement from the Veteran's agent because these findings were based on physical examinations.

In sum, the weight of the evidence reflects that the Veteran is not permanently bedridden or so helpless that he is unable to perform self-care tasks or protect himself from the hazards incident to his daily environment without care or assistance of another person on a regular basis.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to special monthly pension based on the need for aid and attendance of another person is denied.


REMAND

In the January 2015 VA Form 9, the Veteran requested a Travel Board hearing as to the issue of an increased rating for major depressive disorder.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing.  The Veteran should be notified of the date, time and place of that hearing by letter mailed to his current address of record, with a copy to his agent. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


